Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP- 11251336 to Naito.
As to claims 15-16, Naito discloses adhesive compositions comprising a cyanate ester having at least two —OCN groups (See structures of original document (pg. 4)), 50 to 2,000 ppm of tin 2-ethylhexanoate (chemically synonymous to tin octoate, 0029), and 2 to 90% by weight of powder carriers that include silicon and that can be surface treated and are used to improve viscosity/workability of the adhesive (0031-0032). With regards to the limitation retained reversibly, at some point the tin catalyst is in contact with the surface of the silica additive (instant specification, Pg. 3) therefore, the position is taken that tin octoate in the adhesive composition is retained reversibly on the surface of the silica additive.  With regards to the limitation latent reactivity, the instant specification teaches latent reactivity is defined as inert at low temperatures and can be coated without curing and/or experiencing a significant increase in its viscosity over time, which makes the adhesive storage-stable.  Naito teaches a storage stable adhesive (0001, 0026) and teaches a fast reaction at very high temperatures of 150 or 200°C (0043).  Accordingly, because Naito teaches a storage stable adhesive and teaches the same reactants including the “latent catalyst combination” the latent reactivity of the adhesive is .
 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JP-11251336 to Naito in view of U.S. Patent Pub. No. 2008/0119630 to Bauer et al.
As to claim 17, Naito discloses adhesive compositions comprising a cyanate ester having at least two —OCN groups (See structures of original document (pg. 4)), 50 to 2,000 ppm of tin 2-ethylhexanoate (chemically synonymous to tin octoate, 0029), and 2 to 90% by weight of powder carriers that include silicon and that can be surface treated and are used to improve viscosity/workability of the adhesive (0031-0032). With regards to the limitation retained reversibly, at sore point the tin catalyst is in contact with the surface of the silica additive (instant specification, Pg. 3) therefore, the position is taken that tin octoate in the adhesive composition is retained reversibly on the surface of the silica additive.  With regards to the limitation latent reactivity, the instant specification teaches latent reactivity is defined as inert at low temperatures and can be coated without curing and/or experiencing a significant increase in its viscosity over time, which makes the adhesive storage-stable.  Naito teaches a storage stable adhesive and teaches a fast reaction at very high temperatures of 150 or 200°C (0043).  Accordingly, because Naito teaches a storage stable adhesive and teaches the same reactants including the “latent catalyst combination” the latent reactivity of the adhesive is presumed inherent.  The adhesive in Naito is considered to have latent reactivity based on applicant’s arguments (09/27/2021) and the definition within the specification.

Bauer teaches cyanate ester compositions that include fillers such as pyrogenic precipitated silica and the silica additives taught in Naito.
Accordingly, the position is taken that if would have been obvious to a person of ordinary skill in the art to substitute the silica additive of Naito for the pyrogenic silica of Bauer to improve toughness of the cured materials that further improves bonding of the materials on substrates (0045).

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
Applicant argued that Naito fails to teach a latent reactive adhesive composition.  The instant specification teaches latent reactivity is defined as inert at low temperatures and can be coated without curing and/or experiencing a significant increase in its viscosity over time, which makes the adhesive storage-stable.  Naito teaches a storage stable adhesive and teaches a fast reaction at very high temperatures of 150 or 200°C (0043).  Accordingly, because Naito teaches a storage stable adhesive and teaches the same reactants including the “latent catalyst combination” the latent reactivity of the adhesive is presumed inherent.  The applicant has failed to provide evidence to show the adhesive composition in Naito would not necessarily possess the claimed latent reactivity.  Therefore, the adhesive in Naito is considered to have latent reactivity based on applicant’s arguments with respect to storage stability and the definition within the specification.
.

In response to applicant's argument that Bauer is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bauer is within the applicant’s field of endeavor, namely, cyanate adhesives.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763